                Case 2:18-cv-04484-JVM Document 78-2 Filed 04/19/19 Page 1 of 11


                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF LOUISIANA

NICOLE DUCHARME,                                      )
                                                      )
           Plaintiff                                  )    Civil Action No. 18-cv-04484-JVM
                                                      )
     v.                                               )
                                                      )    Mag. Judge Janis van Meerveld
CRESCENT CITY DEJA VU, LLC,                           )
ET AL.                                                )
                                                      )
           Defendants.                                )

          REPLY MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

           Defendants Crescent City Deja Vu, LLC (“CCDV”) and Mary Salzer hereby submit this reply

memorandum in support of their Motion for Summary Judgment (Dkt. #61).

I.         The Pregnancy Discrimination Claims Should Be Dismissed

           A.      Plaintiff Has Not Established that CCDV Had the Minimum Number of Employees

           As set forth in Defendant’s Motion for Judgment on the Pleadings, Title VII and the LEDL

contain statutory minimums regarding the number of employees over a 20-week period. See 42 U.S.C.

§ 2000e(b) and La. R.S. § 23:341(A). Plaintiff has no admissible evidence from which a reasonable

finder of fact could hold that CCDV met these minimum employee requirements .

           Plaintiff first relies on Ducharme’s conclusory statement that CCDV “has always had more than

twenty-five employees within Louisiana for each working day in each of twenty or more calendar

weeks.” (Dkt. 68-2, ¶ 6). But a declaration opposing summary judgment must be based on first hand,

personal knowledge, and show that the declarant is competent to testify accordingly. Fed. R. Civ. P.

56(c)(4); see Waggoner v. Garland, 987 F.2d 1160, 1164 (5th Cir. 1993) (disregarding portions of

plaintiff’s affidavit which were not based on personal knowledge). Ducharme does not explain how

she could possibly know this, other than a generic statement that it is “based on my observation.” (Id.,

¶ 7). A “general averment of personal knowledge” does not satisfy Rule 56(c)(4), which requires a

                                                  Page 1
           Case 2:18-cv-04484-JVM Document 78-2 Filed 04/19/19 Page 2 of 11


declaration to “include enough factual support to show that the affiant possesses that knowledge.”

Scogin v. Tex. Eagle Fore Shale Magazine, 2015 U.S. Dist. LEXIS 188214, *11 (S.D. Tex. Dec. 23,

2015) (citing XL Spec. Ins. Co. v. Bollinger Shipyards, Inc., 57 F. Supp. 3d 728, 748 (E.D. La. 2014)).

       Here, Ducharme offers no evidence from which the Court could conclude that she possesses

firsthand knowledge of these facts. Ducharme was not responsible for human resources or payroll

functions; she did not review CCDV’s books or perform accounting work.1 She was a server, and a

bartender. She has no personal knowledge of how many employees were actually employed at any

given time, much less over the requisite number of calendar weeks. In Scogin, supra, the question was

whether the Plaintiff was competent to testify that the defendant met the $500,000 gross sales limit

under the FLSA.2 The Court held that she was not, as her job title of writer/editor “does not adequately

support the inference that Scogin has personal knowledge of Defendants’ annual gross sales.” Id. at

*12. The blanket statement that she had “personal knowledge” was not sufficient, in the absence of

actual facts establishing her knowledge. Id.; see also Forgan v. Howard Cty., 2005 U.S. Dist. LEXIS

15636, * 35 (N.D. Tex. July 29, 2005) (same). This principle applies equally here.

       As to the schedule, it does not prove what Plaintiff claims it proves. Although the schedule

does include 26 names, one – Eric Smith – is an outside IT consultant who CCDV calls when it has

computer problems.3 He is not an employee. Nor would this schedule be relevant for any time period

other than the week of August 28, 2017, and cannot satisfy the “each working day in each of twenty or

more calendar weeks” requirement of the statute. See Brooks v. Popeye’s Inc., 11-1086 (La. App. 3

Cir. 3/14/2012) 1010 So. 3d 59, 63, writ denied at 99 So. 3d 676 (La. 11/02/12)(list of 176 employees


1
  Although Ducharme claims she was a “manager on duty,” the only supposedly “managerial” tasks she
identifies are: ensuring that servers turn in their money at the end of the shift, counting the poker
drawer, and making poker payouts. (Ducharme Decl. At ¶ 8).
2
  29 U.S.C. § 203(s)(1)(A). Like Title VII’s minimum employee requirement, this is an element of the
Plaintiff’s claim and her burden to prove. Scogin, supra, at *10.
3
  See Decl. of. J. Eric Smith, attached in reply to Defendant’s Motion for Judgment on the Pleadings.

                                                 Page 2
            Case 2:18-cv-04484-JVM Document 78-2 Filed 04/19/19 Page 3 of 11


over a nine-month period does not satisfy statutory language). As a final note, Plaintiff complains that

Defendants have not affirmatively disproven the number of employees, but it is not Defendants’ burden

to do so when Plaintiff has not made her initial showing. It is Plaintiffs’ burden to plead every element

of her claim, then to conduct the necessary discovery to obtain relevant evidence. She has not done so.

       B.      Plaintiff Has Not Established That Her Termination Was Pretextual 4

       Plaintiff does not dispute that CCDV’s explanation that she was drinking on the job is a

legitimate, non-discriminatory reason for termination. The question is therefore whether Plaintiff has

proffered “substantial evidence” of pretext.5 Although Plaintiff purports to identify seven facts

showing pretext, they that boil down to either a subjective belief that CCDV must have acted wrongly,

or the assertion that the termination simply could not have been a “coincidence.” This is not enough to

meet Plaintiff’s substantial burden, in light of the undisputed evidence of Ducharme’s rulebreaking .

       1.      Temporal Proximity. Plaintiff’s first argument is based on temporal proximity. Plaintiff

claims the temporal proximity “that alone is enough to raise an issue of pretext,” but this bald assertion

is directly contrary to controlling Fifth Circuit precedent, which holds that temporal proximity is

necessary, but not sufficient, to show pretext.6 Plaintiff does not even address this binding precedent,

which is cited in Defendants’ moving brief, but instead cites Jalil v. Avdel Corp., 873 F.2d 701 (3d Cir.

1989), a thirty-year old out of circuit decision in which it was not even clear whether the action

plaintiff was terminated for – removing his headphones – was a violation of company rules. Id. at 709.

4
  Ducharme has not satisfied the initial, prima facie stage, as set forth in Defendants’ moving papers and
the Motion for Judgment on the Pleadings. (See Dkt. #61-2 at p. 5-6; #62-1 at p. 3-6). Space
limitations preclude Defendants from re-addressing this claim in this reply.
5
  Plaintiff claims that the “substantial evidence” burden only applies at trial, but this is simply not so.
The Fifth Circuit has repeatedly applied the “substantial evidence” standard in ruling on motions for
summary judgment. See Auguster v. Vermilion Parish Sch. Bd., 249 F.3d 400, 403 (5th Cir. 2001);
Hamilton v. AVPM Corp., 593 F. App’x 314, 320 (5th Cir. 2014); Garcia v. Penske Logistics, LLC,
631 F. App’x 204, 212 (5th Cir. 2015); Outley v. Luke & Assocs., 840 F.3d 212, 216 (5th Cir. 2016).
6
  “[T]emporal proximity between the plaintiff disclosing her pregnancy and her termination cannot
alone prove pretext.” Fairchild v. All Am. Check Cashing, Inc., 815 F.3d 959, 968 (5th Cir. 2016)
(collecting cases).

                                                  Page 3
            Case 2:18-cv-04484-JVM Document 78-2 Filed 04/19/19 Page 4 of 11


       Plaintiff also seeks to rely on the termination of Semilla Anderson as evidence of temporal

proximity. Plaintiff completely ignores the undisputed facts showing that Salzer had no knowledge of

Anderson’s pregnancy, including: (1) Ducharme’s admission that she did not tell Salzer that Anderson

was pregnant;7 (2) Anderson’s admission that she did not tell Salzer that she was pregnant;8 (3)

Anderson’s admission that her pregnancy was not showing;9 and (4) Salzer’s testimony that she did not

know Anderson was pregnant.10 There is therefore no evidence from which any jury could conclude

that Salzer knew that Anderson was pregnant or, a fortiari, planning on undergoing an abortion.

Ducharme’s reliance on Anderson’s termination simply holds no water.

       2.      Whether the Video Was Taken One Week or One Month Before the Termination.

       Plaintiff then points to Salzer’s uncertainty regarding the date of the video showing Ducharme

drinking on the job. According to Plaintiff, Salzer first testified that she went back “not more than a

week” to find the video, then later changed her mind and said it was a month. Plaintiff calls this a

“lie.” Reading the deposition testimony in full shows that this is a blatant mischaracterization:

               Q. You didn't go like weeks or a month back, did you?
               A. I didn't have to.
               Q. So it was within a couple of days in the past that you found this video?
               MR. STIEGLER: Object to form.
               BY MR. MOST:
               Q. Okay. It wasn't weeks or a month, right?
               A. I really don't remember.
               Q. You just testified you didn't have to go back weeks or a month.
               A. No. I just went back a chunk.11 It wasn't months. It could have been a week.

(Salzer Depo. At 42: 11-24).
7
  Ducharme Depo. At 84:4-8.
8
  Anderson Depo. At 34:3-5; 35:17-19.
9
  Anderson Depo. At 33:6-8.
10
   Salzer Depo. 76:21-77:7; Salzer Decl., ¶ 31-33.
11
   By “chunk,” Ms. Salzer explained that she selected the timeline bar at the bottom of the video, and
“just went [and] clicked on one.” (Salzer Depo. At 133:13-20). Salzer further testified that the
drinking occurred on the very first shift which she watched, and that she only had to watch “five or ten
minutes” of video to catch Ducharme drinking. Id. at 43:3-9.

                                                 Page 4
             Case 2:18-cv-04484-JVM Document 78-2 Filed 04/19/19 Page 5 of 11



        Salzer answered this series of leading questions as best she could – nothing she said could

possibly constitute a “lie.” Plaintiff places quotation marks around the phrase “not more than a week,”

but this actually quotes part of the aggressive, leading questioning – not Salzer’s response. It is highly

disingenuous for Plaintiff to quote her counsel’s own statement as if it were the deponent’s. And even

if there is any discrepancy, it is completely immaterial to this motion. It does not matter whether the

video found occurred a month, a week, or a day earlier. What matters is that it occurred, and that

Ducharme’s blatant violation of the anti-drinking rule was clearly recorded on the video screen, which

led Salzer to fire her. The material fact is the violation itself, not the precise date of the video.

        3.      Whether Ducharme Should Have Received More Warnings. Ducharme then argues that

she should have received more warnings before being fired, as one other employee received warnings

about drinking. (Ironically, this other employee was Ducharme’s own boyfriend, Marshall Rudd).

Rudd worked the “graveyard” shift, from 1 am to 9 am (See Dkt. #68-3, Employee Schedule). Salzer,

of course, did not arrive at the bar until regular working hours. Salzer testified that, because of this, she

“never caught him [drinking] in the flesh” and explained that “there is a difference between actually

seeing it or not actually seeing it, just suspecting it.” (Salzer Depo. At 88:3-9). Once she did find

evidence of Rudd drinking “in the flesh” – that is, on video – she fired him. In short, when Salzer

suspected Rudd was drinking, she warned him. When she saw proof of drinking on the video, she fired

him – just as she fired Ducharme, when she saw her drinking on the video. This is a perfectly rational

distinction, and Plaintiff has adduced no evidence to show that it is false.

        4.      Whether Other Employees Were More Impaired Than Ducharme. Plaintiff then

complains that other employees who were fired were “more impaired” than she was. So what? The

bar has a rule against drinking while on shift. Whether that is one drink or five, it is against the rules

and a known fireable offense. Plaintiff again quotes from her own counsel’s leading question that


                                                    Page 5
            Case 2:18-cv-04484-JVM Document 78-2 Filed 04/19/19 Page 6 of 11


Ducharme took “one sip” of the drink, and treats it as if it were Salzer’s own testimony. (Salzer Depo.,

67:11-13). It was only Plaintiff’s attorney, and never Ms. Salzer, who referred to Ducharme’s drinking

as a “sip.” Perhaps Plaintiff’s counsel believes one “sip” does not justify her firing, but “[e]mployment

discrimination laws were not intended to be vehicles for judicial second guessing of employment

decisions, nor were they intended to transform the courts into personnel managers.” Kimble v. Ga.

Pac. Corp., 245 F. Supp. 2d 862, 864-865 (M.D. La. 2002).

       5.      The Alleged Other Employees Who Were Not Fired. Plaintiff then claims that other

employees drank on the job and were not fired, quoting the declarations of Ducharme and Kelsy

O’Morrow. Although Plaintiff does not use the word, she is claiming that other comparators were not

fired. But neither Ducharme nor O’Morrow actually identifies any other employees! Both refer

vaguely to “[o]ther employees.” (Ducharme Decl., ¶¶ 4-5; O’Morrow Decl., ¶ 6). They do not say

who else was supposedly drinking on the job, when, or whether Salzer knew about the drinking. If

drinking on the job was as common as Ducharme claims, she could easily identify other employees.

She cannot. (In fact, she told the Court she would have to sift through thousands of hours of video to

hopefully find evidence of another employee drinking on the clock drinking. (See Dkt. #37)).

       Ducharme also claims she saw other employees using heroin in the employee bathroom, and

that she told Salzer about this. (Ducharme Depo. At 51:5-52:6). Tellingly, one of the three individuals

who Ducharme claims was taking heroin, Brandon Mooney, was in fact fired for being “not in

condition to work” - in fact, he was fired months before Ducharme;s termination. (Dkt. #61-15,

Brandon Mooney Separation Notice). As Salzer stated in her deposition, there is a difference between

suspecting that someone is on substances and actually seeing evidence. (Salzer Depo. At 88:3-9).

Salzer’s only notification of the other alleged drug use was Ducharme’s secondhand report.12


12
 Tellingly, Plaintiff’s counsel did not ask a single question about the alleged heroin use at Salzer’s
deposition, likely because he would not have liked the answers he received.

                                                  Page 6
            Case 2:18-cv-04484-JVM Document 78-2 Filed 04/19/19 Page 7 of 11


Ducharme was drinking in the bar, in full view of the video cameras, not in private, in a bathroom. A

valid comparator must have been in “nearly identical circumstances” to show evidence of employment

discrimination. Paske v. Fitzgerald, 785 F.3d 977, 985 (5th Cir. 2015); Morris v. Town of

Independence, 827 F.3d 396, 401 (5th Cir. 2016) (“Such circumstances exist when the employees being

compared held the same job or responsibilities, shared the same supervisor ... and have essentially

comparable violation histories.”) A secondhand report alleging that other employees have taken

forbidden substances, in secret, is not “nearly identical” to a clear, indisputable video of an employee

taking forbidden substances while on the clock. This is especially true where one of the individuals

identified by Plaintiff was actually fired for being impaired at work. Plaintiff had the burden of

identifying “nearly identical” comparators who were not fired.13 She has not done so.

       6.      Ms. Salzer’s Alleged Reaction. Ducharme then claims that Salzer treated her “crappily”

or “indifferently” after learning of the planned abortion. But as explained in Defendant’s moving brief,

Ducharme does not identify anything concrete or objective that Salzer ever did or said to make her feel

this way. Instead, we have Ducharme’s vague and subjective opinion. It hardly requires citation to

state that a plaintiff’s asserted subjective belief of discrimination is not grounds for a Title VII claim.14

       7.      O’Morrow’s Declaration. Ducharme further relies on the declaration of Kelsy

O’Morrow, who states that she, personally, never saw Ducharme drinking on the clock, and that she

doesn’t believe Ducharme or Anderson was fired for drinking on the job.15 She does not explain why

she believes this, or what evidence she has to support it. This declaration suffers the same flaws as

13
   Andrews v. La. State Univ., 2018 U.S. Dist. LEXIS 151918, *11 (M.D. La. Sep. 6, 2018); Peuler v.
Jewell, 2016 U.S. Dist. LEXIS 141363, *21 (E.D. La. Oct. 11, 2016). See Clark v. Railcrew Xpress,
LLC, 2018 U.S. Dist. LEXIS 181338, *22 and fn. 104 (M.D. La. Oct. 22, 2018) (it is not Defendant’s
burden to identify comparators who were fired, but Plaintiff’s to identify those who were not fired).
14
   Price v. Marathon Cheese Corp., 119 F.3d 330, 337 (5th Cir. 1997); Cook v. Miss. Dep't of Human
Servs., 108 F.App’x 852, 856 (5th Cir. 2004); Warner v. Dallas, 540 F.App’x 257, 262 (5th Cir. 2013).
15
   To be clear, Anderson was not fired for drinking on the job, and CCDV has never claimed that she
was. See Salzer Decl., ¶ 34-36 (explaining the reasons for Anderson’s firing). O’Morrow does not
know what she is talking about.

                                                   Page 7
            Case 2:18-cv-04484-JVM Document 78-2 Filed 04/19/19 Page 8 of 11


Ducharme’s own declaration, as it is based on her subjective belief of whether Ducharme deserved to

be fired. “[T]he subjective belief of a fellow employee...suffers from the same defects as the plaintiff's

subjective belief.” Pippins v. Tangipahoa Parish Sch. Bd., 2004 U.S. Dist. LEXIS 13195, *32 (E.D.

La. July 12, 2004) (citing Little v. Republic Refining Co., 924 F.2d 93, 96 (5th Cir. 1991)).

       Strangely, Plaintiff refers to O’Morrow’s declaration as “direct evidence” of pretext. It is surely

not. Direct evidence is evidence which “can be interpreted as an acknowledgment of defendant’s

discriminatory intent.”16 It “includes any statement or written document showing a discriminatory

motive on its face.”17 O’Morrow’s declaration does not even begin to approach direct evidence – by

way of example, in Jones v. Overnite Transp. Co., 212 F. App’x 268 (5th Cir. 2006), the Fifth Circuit

held that there was no direct evidence where a supervisor allegedly stated that he wanted to “get rid of

all the blacks” and “fire all the niggers.” Id. at 273. There are no remotely similar statements here.

       Indeed, this case is remarkable for its lack of any evidence regarding discriminatory intent.

None of the employees who have submitted declarations or depositions claim that Salzer ever made

even a single stray remark regarding abortion, or that she ever gave any hint that she had political or

religious opinions on the matter. There is simply no evidence of any allegedly unlawful motive, and no

evidence which would justify submitting this claim to a jury.

II.    Summary Judgment is Appropriate As to the FLSA Claim

       A.      The Tip Pool Was Not Mandatory

       As explained in Defendant’s moving brief, Ducharme had full personal discretion whether to

share tips with back of house workers; when to share tips with them; and how much to give them if she

did decide to share. (Dkt. #61-2 at p. 12-14). It is further undisputed that Ducharme decided to share

tips on less than half her shifts, and suffered no consequences if she chose not to do so. Id. Plaintiff

16
   Bass v. Lifecare Holdings, Inc., 2000 U.S. Dist. LEXIS 5051, *21 (E.D. La. Apr. 12, 2000) (quoting
Kormoczy v. U.S. Dep’t of Housing & Urban Dev., 53 F.3d 821, 824 (7th Cir. 1995)).
17
   Fierros v. Texas Dep't of Health, 274 F.3d 187, 195 (5th Cir. 2001).

                                                  Page 8
            Case 2:18-cv-04484-JVM Document 78-2 Filed 04/19/19 Page 9 of 11


completely ignores all this evidence, even though it comes Ducharme’s own testimony.

       If something is mandatory, you must do it. If something is voluntary, you have a choice. It is

quite clear that Ducharme did not believe, during her employment, that sharing tips was mandatory at

CCDV, and that she had a choice whether to do so.18 The tip pool claims should be dismissed.

       B.      The Tip Credit Notification Claim Should Be Dismissed

       Plaintiff also brings a claim for failure to notify of the tip credit under 29 U.S.C. § 203(m)(2).

The reasons why this claim should be dismissed are set forth, in detail, both in the moving brief on

summary judgment (Dkt. #61-2, p. 16-21) and in the opposition to Plaintiff’s motion for partial

summary judgment. (Dkt. #71). Defendants will not repeat them for a third time here.

       Defendants do wish to address one issue raised by Plaintiff, which is the “retroactivity” of the

Tip Income Protection Act.19 Defendants contend that 29 C.F.R. § 531.59 was invalid ab initio, based

on the fact that it exceeds the bounds of 29 U.S.C. § 203(m) and seeks to impose new disclosures

beyond those which are expressly required by the statute. The Tip Income Protection Act is relevant

because it expressly recognizes that the terms of those regulations “are not addressed by section 3(m)

of the Fair Labor Standards Act of 1938” – in other words, that the regulation impermissibly exceeds

the scope of the statute. This is a clear statement from Congress, in the text of the Act (not mere

legislative history) stating that the regulation went too far. If this was true in 2018, it was true in 2011.

       Plaintiff states that no other case has held that § 531.59 is ineffective for the reasons argued

herein. This is true. But no other case has rejected this argument, either. Indeed, before the passage of

18
   The Sixth Circuit’s recent decision in Acosta v. Cathedral Buffet, Inc., 887 F.3d 761 (6th Cir. 2018),
is interesting and instructive. The defendant pastor exercised what the DOL called “spiritual coercion”
to convince people to volunteer at the church’s adjoining restaurant. The Court held that “feelings of
pressure and coercion” were not cognizable under the FLSA. Id. at 764. “The type of coercion with
which the FLSA is concerned is economic in nature, not societal or spiritual.” Id. at 767. Here,
Ducharme clearly did not face any economic consequences when she chose not to share tips. While she
may claim that she felt guilty for not sharing, that is irrelevant under the law.
19
   Plaintiff claims that the Act is “explicitly not retroactive,” but Defendants see no provision in the Act
stating that it is intended to be prospective only, or setting forth a date certain for its effectiveness.

                                                   Page 9
            Case 2:18-cv-04484-JVM Document 78-2 Filed 04/19/19 Page 10 of 11


the Tip Income Protection Act, it would likely not have occurred to employers to make this argument.

That Act now includes an express Congressional statement disapproving of the regulatory overreach,

and this Court must honor that statement of Congressional intention.

       C.      The Untipped Work Claim Should be Dismissed

       Finally, Plaintiff claims that she performed too much untipped work. Unfortunately for her, at

her deposition she admitted that she performed a very limited amount of untipped work – handing out

checks for beer or liquor deliveries; stocking the beer color; and paying out video poker winnings.

(See Dkt. #61-2 at p. 22 and deposition citations therein). At deposition, Ducharme testified that this

work didn’t take very long. Yet she has now submitted a declaration adding new supposedly untipped

duties,20 and stating that she spent “more than twelve minutes of every hour” doing this work.

(Ducharme Decl., ¶ 9). This claim is absurd on its face – there are just not that many beer deliveries, or

video poker jackpots, in a day. More importantly, it is a textbook sham affidavit, drafted in an attempt

to contradict prior deposition testimony.21 It should therefore be given no credence by the Court.

       There is simply no factual support to show that Ducharme spent anything more than a de

minimis amount of time on untipped work. This claim should be dismissed.

                                            CONCLUSION

       Plaintiff claims that this motion for summary judgment is “audacious.” To the contrary, it is

well supported by the facts and the law. Drinking on the job, during your shift, knowing it was against

company rules, while being recorded – admitting all this, and then suing? That’s audacious.

Defendants’ motion for summary judgment should be granted in full.

20
   Many of the newly remembered duties – restocking cups, cutting up lemons or limes, pouring orange
juice, and counting the cash register – are clearly within the normal job duties of any bartender and are
immediately and directly related to her tipped work. It is a mystery why they are mentioned here.
21
   A “party may not manufacture a dispute of fact merely to defeat a motion for summary judgment,”
Doe v. Dallas Indep. Sch. Dist., 220 F.3d 380, 386 (5th Cir. 2000), and “a party who has been
examined at length on deposition” cannot “raise an issue of fact simply by submitting an affidavit
contradicting his own prior testimony.” Id.

                                                 Page 10
Case 2:18-cv-04484-JVM Document 78-2 Filed 04/19/19 Page 11 of 11



                                       Respectfully Submitted,

                                       /s Charles J. Stiegler
                                       Charles J. Stiegler, #33456 (TA)
                                       STIEGLER LAW FIRM LLC
                                       318 Harrison Ave., Suite 104
                                       New Orleans, La. 70124
                                       (504) 267-0777 (telephone)
                                       (504) 513-3084 (fax)
                                       Charles@StieglerLawFirm.com

                                       and

                                       RENEE G. CULOTTA (24436)
                                       ELSPETH L. DOSKEY (37997)
                                       FRILOT, LLC
                                       1100 Poydras Street
                                       3800 Energy Centre
                                       New Orleans, LA 70163
                                       Telephone: (504) 599-8000
                                       Facsimile: (504) 599-8100
                                       rculotta@frilot.com
                                       edoskey@frilot.com

                                       Counsel for Defendants




                             Page 11
